EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. FitzGerald on 3/12/2021.

The application has been amended as follows: 

1.	Please cancel claim 39.

Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the instant invention for measuring factor VIII activity. The conventional methods (with kits wherein solid support having immobilized thereon a monoclonal antibody specific for factor VIII) in this field requires use of phospholipid vesicles (i.e. mixture of phosphatidylserine, phosphatidylcholine, and phosphatidyethanolamine) in one-stage assay (aPTT clotting assay) or two-stage chromogenic assay. The instant invention replace phospholipid vesicles with platelet membrane, and further a factor VIII specific antibody having epitopes other than the phospholipid is used for the assay.  The closest prior art is the reference of Phillips et al. (J. Amgen Inc. v. Sanofi, 227 F. Supp. 3d 333 (D. Del. 2017) under 35 USC 112, first paragraph, written description. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641